[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT                     FILED
                         ________________________          U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                                                  April 12, 2007
                               No. 06-13133                   THOMAS K. KAHN
                           Non-Argument Calendar                  CLERK
                         ________________________

                     D. C. Docket No. 05-00033-CR-4-RH

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

KURTIS TYRONE WRIGHT,

                                                            Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Northern District of Florida
                        _________________________

                                (April 12, 2007)

Before DUBINA, CARNES and WILSON, Circuit Judges.

PER CURIAM:

     Kurtis Wright appeals his conviction for possession of a firearm by a
convicted felon, in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2). Wright

contends that there was insufficient evidence to convict him of the offense. After

careful review of the parties arguments and the record on appeal, we affirm.

      “We review challenges to the sufficiency of the evidence de novo, viewing

the evidence in the light most favorable to the government.” At Wright’s trial, the

government produced evidence that: (1) Wright at one time admitted committing

the bank robbery using a 9-millimeter pistol; (2) while incarcerated Wright

described the bank robbery and his possession of the 9-millimeter pistol to a fellow

inmate; (3) Wright admitted at trial that he had touched a black pistol on the day of

the robbery; (4) Wright led police on a high-speed chase using a vehicle that

matched the description of the vehicle used in the robbery and that was carrying

men who matched the description of the men who committed the armed bank

robbery; and (5) two loaded firearms, resembling those used in the bank robbery,

were located in the trailer that Wright was parked in front of when spotted by

police. While Wright questions the credibility of his fellow inmate’s testimony

because the inmate stood to benefit from it, we have determined that the fact that

testimony may benefit the person giving it does not make the testimony incredible.

See United States v. Chastain, 198 F.3d 1338, 1561 (11th Cir. 1999). Thus, it was

for the jury to decide whether to believe the testimony. Similarly, the jury could



                                          2
find Wright’s testimony that the gun he touched was not one of the guns

introduced at trial lacked credibility. If disbelieved, Wright’s testimony could be

used as substantive evidence of his guilt. United States v. Woodward, 459 F.3d

1078, 1087 (11th Cir. 2006) (per curiam).

      We find that there was sufficient evidence for a jury to find that Wright was

guilty beyond a reasonable doubt of possession of a firearm by a convicted felon

under § 922(g)(1). Accordingly, we affirm.

      AFFIRMED.




                                          3